As filed with the Securities and Exchange Commission on September 15, 2014 Securities Act File No. 333-184163 Investment Company Act File No. 811-22755 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-EffectiveAmendmentNo. [ ] Post-Effective Amendment No. 3 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] Amendment No. 5 [X] (Check appropriate box or boxes.) LOCALSHARES INVESTMENT TRUST (Exact Name of Registrantas Specified in Charter) 618 Church Street, Suite 220 Nashville, Tennessee 37219 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code): (615) 327-4776 ElizabethS. Courtney LocalShares Investment Trust 618 Church Street, Suite 220 Nashville,Tennessee 37219 (Name and Address of Agent for Service) Copy to: Counsel for the Trust: Timothy S. Johnson, Esq. Reed Smith, LLP 225 Fifth Ave. PGH PA 15222 and J. Page Davidson, Esq. Bass, Berry & Sims PLC 150 3rd Avenue South, Suite 2800 Nashville, TN 37201 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ] this post-effectiveamendment designates a new effective date for a previouslyfiled post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 3 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary provided in Post-Effective Amendment No. 2 filed on August 29th, 2014. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 3 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Nashville, State of Tennessee, on the 12th day of September 2014. LOCALSHARES INVESTMENT TRUST (Registrant) /s/ Elizabeth S. Courtney Name: Elizabeth S. Courtney Title: Trustee Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 3 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ Elizabeth S. Courtney Elizabeth S. Courtney Chairman of the Board, President (Principal Executive Officer) & Treasurer (Principal Financial Officer and Principal Accounting Officer) September 12, 2014 /s/ Craven Crowell Craven Crowell Trustee September 12, 2014 /s/ Douglas Cruickshanks Douglas Cruickshanks Trustee September 12, 2014 /s/ Rebecca Stilwell Rebecca Stilwell Trustee September 12, 2014 EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
